Citation Nr: 0332764	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus for the period from December 30, 1988, to 
June 1, 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an evaluation in excess of 40 
percent for the veteran's diabetes mellitus.  The veteran 
subsequently perfected an appeal as to that issue.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in April 1989, and a Supplemental Statements of 
the Case (SSOCs) in March 1990. 

In May 1991, June 1993, and October 1998, the Board remanded 
this case to the RO for additional evidentiary development.  
In October 1998, the Board also remanded claims of 
entitlement to an increased evaluation for dysthymic disorder 
and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

The requested development was completed, and, in February 
2000, the RO issued a rating decision in which it granted a 
100 percent evaluation for the veteran's service-connected 
diabetes mellitus, effective June 1, 1996.  The RO advised 
the veteran of this decision in a June 2000 letter in which 
the RO also noted that this decision was "considered a total 
grant of benefits sought on appeal as to the issue of 
evaluation of service-connected diabetes mellitus."  

Thereafter, in a statement received in January 2001, the 
veteran indicated that he disagreed with the assignment of an 
effective date of June 1, 1996, for the grant of a total 
disability rating for his diabetes mellitus.  He asserted 
that the effective date for this grant should go back prior 
to 1990 because that was when he filed his claim of 
entitlement to an increased evaluation.  The RO accepted the 
veteran's January 2001 statement as a notice of disagreement 
(NOD) as to the February 2000 rating decision.  The RO issued 
a SOC in April 2001, and the veteran subsequently responded 
by submitting a VA Form 9, Appeal to Board of Veterans' 
Appeals, regarding that issue.

Although the issue currently on appeal was certified by the 
RO as a claim of entitlement to an earlier effective date, 
the Board finds that it is more appropriately characterized 
as a claim of entitlement to an evaluation in excess of 40 
percent prior to June 1, 1996.  In essence, the Board 
believes that, although the RO concluded that the February 
2000 rating decision represented a complete grant of the 
veteran's increased-rating claim, this was not the case.  
Instead, the Board believes that the RO's action represented 
a full grant only as to the period on and after June 1, 1996.  
Thus, although the RO may have granted staged ratings in that 
decision, and resolved the veteran's appeal for an increased 
evaluation as to the period on and after June 1, 1996, the 
Board concludes that the veteran's appeal as to the issue of 
entitlement to an evaluation in excess of 40 percent prior to 
June 1, 1996, remains pending.

The Board further concludes that the veteran will not be 
prejudiced by our having recharacterized the issue on appeal.  
In this regard, we note the SOC issued by the RO in April 
2001.  Although the RO characterized the issue on appeal in 
that document as a claim for an earlier effective date, it 
appears from the text of that document that the RO in fact 
adjudicated the matter of whether the veteran's disability 
met the criteria for an increased evaluation prior to June 1, 
1996.  Similarly, in an April 2001 letter advising the 
veteran of the types of evidence needed to substantiate his 
claim, the RO indicated that the evidence must show that he 
presented symptoms compatible with an increased evaluation 
for diabetes mellitus under the regulatory criteria in effect 
prior to June 1, 1996.  Thus, it appears that the veteran has 
been advised of the type of evidence needed to substantiate a 
claim for an increased evaluation prior to June 1, 1996, and 
that this matter has been addressed by the RO.  For these 
reasons, the Board finds that the veteran will not be 
prejudiced by our having recharacterized the issue on appeal.

As noted above, in October 1998, the Board also remanded 
claims of entitlement to an increased evaluation for 
dysthymic disorder and a TDIU.  However, in a signed 
statement received in February 2000, the veteran withdrew his 
appeals as to those issues.  Thus, these matters are not 
presently before the Board.

FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's diabetes mellitus was 
manifested by repeated hypoglycemic reactions throughout the 
period from December 30, 1988, to June 1, 1996.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the criteria for 
a 60 percent disability rating for diabetes mellitus, for the 
period from December 30, 1988, to June 1, 1996, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§ 4.119, Diagnostic Code 7913 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  VA has published 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the claims file, to 
ascertain whether remand to the RO or other development is 
necessary in order to assure compliance with the new 
legislation.  The RO, in a letter dated in April 2001, and in 
the April 2001 SOC, set forth the law and facts in a fashion 
that clearly and adequately explained the basis for its 
decision.  Although the Board notes that the RO appears to 
have characterized the issue in these documents as a claim 
for an earlier effective date, the RO also correctly advised 
the veteran in the April 2001 letter as to the fact that he 
needed to submit evidence showing that he presented symptoms 
compatible with a higher evaluation under the criteria in 
effect for diabetes mellitus prior to June 1996.  The RO also 
provided the veteran with the pertinent criteria in the SOC.  
Furthermore, in the April 2001 letter, the veteran was also 
advised of his and VA's responsibilities under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
that satisfy VCAA requirements).

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder.  The RO has obtained the 
pertinent records for the treatment in question which the 
veteran received.  Neither he nor his representative has not 
submitted or made reference to any additional records which 
would tend to substantiate his claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed have accorded him ample time 
for responses, and he and his representative have submitted 
evidence and argument on several occasions.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Evaluation in excess of 40 percent for diabetes mellitus 
for the period
from December 30, 1988, to June 1, 1996

The veteran is seeking an evaluation in excess of 40 percent 
for diabetes mellitus for the period prior to June 1, 1996.  
He essentially contends that a 100 percent evaluation is 
warranted, based upon repeated hypoglycemic reactions and 
other severe complications of his diabetes mellitus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The record reflects that, in a June 1959 rating decision, 
service connection was established for diabetes mellitus, and 
a 20 percent evaluation was awarded under the criteria of 
Diagnostic Code (DC) 7913.  Thereafter, in a March 1978 
rating decision, the disability rating assigned for the 
veteran's diabetes mellitus was increased to 40 percent under 
the criteria of DC 7913.  The veteran subsequently filed 
several claims for an increased evaluation for this 
disability.  In a November 1985 decision, the Board denied 
entitlement to an evaluation in excess of 40 percent for the 
veteran's diabetes mellitus.

In December 1988, the veteran submitted an informal claim of 
entitlement to an increased evaluation for his diabetes 
mellitus.  As discussed in the Introduction, above, that 
claim was denied by the RO in a January 1989 rating decision, 
and the veteran subsequently appealed.  Throughout that 
appeal, the veteran essentially contended that a 100 percent 
evaluation was warranted for his diabetes mellitus under DC 
7913, based upon repeated episodes of hypoglycemia with 
severe complications.  He also attempted to reopen a 
previously denied claim of entitlement to service connection 
for epilepsy, which he believed to be secondary to the 
hypoglycemic episodes caused by his service-connected 
diabetes mellitus.

In an October 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for epilepsy.  
Thus, the veteran's appeal as to that issue was resolved, and 
is not before the Board at present.

In a February 2000 rating decision, the RO granted 
entitlement to a 100 percent evaluation for diabetes 
mellitus, effective June 1, 1996.  The RO chose that date 
because it determined that an increased evaluation was 
warranted under a new version of DC 7913, which became 
effective in June 1996.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (holding that revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion).  See also 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507; VAOPGCPREC 3-2000 
(April 10, 2000). 

The Board notes that the effective date of this revised 
regulation was in fact June 6, 1996, and not June 1, 1996, as 
indicated in the February 2000 rating decision.  However, the 
Board believes this error to be moot because, once an 
effective date is established, actual payment of benefits may 
not begin until the first day of the next calendar month.  
See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

In any event, under the revised version of DC 7913, a 100 
percent rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2003).

In the February 2000 rating decisions, the RO reviewed the 
veteran's private and VA medical records from the period from 
1997 to 1999, and essentially concluded that his diabetes 
mellitus was manifested throughout this period by numerous 
episodes of hypoglycemic reactions, loss of strength, 
diabetes neuropathy, and other complications.  For this 
reason, the RO concluded that a 100 percent disability rating 
was warranted for the veteran's diabetes mellitus under the 
revised criteria of DC 7913, effective June 1, 1996.  
Although not clearly articulated in that decision, the RO 
appears by implication to have also concluded that the 
preponderance of the evidence remained against the assignment 
of an evaluation in excess of 40 percent under the old 
criteria of DC 7913.  Thus, an evaluation in excess of 40 
percent remained denied for the period prior to June 1, 1996.

In view of the foregoing, the issue that must be addressed by 
the Board is whether an evaluation in excess of 40 percent is 
warranted for the veteran's diabetes mellitus under the old 
criteria of DC 7913, for the period from December 1988 to 
June 1996.  

Prior to June 6, 1996, a 40 percent evaluation was warranted 
for moderately severe diabetes mellitus requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities.  A 60 percent evaluation was 
warranted for severe diabetes mellitus with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbance.  Pronounced uncontrolled 
diabetes mellitus with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities, with progressive loss of weight and strength or 
severe complications warranted a 100 percent evaluation.  See 
38 C.F.R. § 4.119, DC 7913 (1995). 

Having reviewed the complete record, the Board finds that the 
credible and probative evidence of record is in relative 
equipoise as to whether a 60 percent evaluation is warranted 
for the period from December 1988 to June 1996 under the old 
version of 7913.  In this regard, we note that there are very 
few records associated with the claims folder for that 
period, and that the bulk of those records appear to pertain 
to the veteran's service-connected dysthymic disorder and his 
non-service-connected seizure disorder.  

With respect to those medical records pertaining to his 
diabetes mellitus, however, the Board notes that there are 
several notations indicating that the veteran was 
experiencing recurring hypoglycemic reactions in 1989.  For 
example, such notations were made by Dr. E B-T in clinical 
notes dated in October 1989 and November 1989.  Similarly, in 
an October 1989 clinical note, Dr. JS indicated that he had 
seen the veteran on many occasions in his office, "many of 
them with hypoglycemic episodes."  In a separate October 
1989 note, Dr. R E-L also noted that he had seen the veteran 
on several occasions for hypoglycemic reactions.  
Unfortunately, private and VA treatment records dated over 
the next several years focus primarily on the veteran's 
seizure disorder, and contain only brief mentions of his 
diabetes mellitus, without any detailed discussion of his 
symptomatology.  However, in the report of the veteran's May 
1999 VA examination, the examiner indicated that the veteran 
had a history of multiple episodes of hypoglycemia.  It was 
based in part upon this finding that the RO awarded a 100 
percent evaluation under the new criteria from June 1996.

In view of the numerous notations regarding hypoglycemic 
reactions in treatment records dated in 1989, the subsequent 
absence of any such notations for most of the next several 
years, and the discussion of the veteran's history of 
hypoglycemic reactions in the report of his May 1999 VA 
examinations, the Board finds that the evidence is in 
relative equipoise as to whether or not the veteran's 
diabetes mellitus remained manifested by hypoglycemic 
reactions throughout the period from 1988 to 1996.  Thus, 
resolving reasonable doubt in favor of the veteran, the Board 
concludes that it was.  The Board believes that resolving 
doubt in favor of the veteran is particularly appropriate in 
this case, in that the RO appears to have already accepted 
the May 1999 VA examiner's finding of hypoglycemia as 
indicative that the veteran had been experiencing such 
reactions since at least June 1996.

The Board recognizes that the veteran's diabetes mellitus 
does not appear to have been be manifested during this period 
by all of the symptomatology contemplated by a 60 percent 
evaluation under the old version of DC 7913.  However, as 
noted above, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  In this case, the Board finds that the 
greater weight of the aforementioned evidence demonstrates a 
degree of impairment during this period which "more nearly 
approximates" the criteria for a 60 percent rating rather 
than those for a 40 percent rating.  38 C.F.R. §§ 4.7, 4.21.  
In essence, the Board finds the manifestations of the 
veteran's disability which support a 60 percent disability 
rating under the old criteria, such as repeated hypoglycemic 
reactions, to be more significant and have a greater impact 
upon his ability to function than those which do not meet the 
criteria for a 60 percent evaluation.

The Board further concludes, however, that the preponderance 
of the credible and probative evidence is against the 
assignment of an evaluation in excess of 60 percent for the 
period from 1988 to 1996.  In essence, the Board finds that 
the veteran's diabetes mellitus was not manifested during 
this period by episodes of ketoacidosis, restricted diet and 
regulation of activities, progressive loss of weight and 
strength or severe complications so as to warrant a 100 
percent evaluation under the old version of DC 7913. 

The Board has found the most probative evidence in this 
regard to be the veteran's private and VA treatment records, 
and the report of a December 1989 VA examination.  These 
records are negative for any evidence that he experienced 
episodes of ketoacidosis, or that he experienced restricted 
diet or regulation of activities due to his diabetes 
mellitus.  Although the veteran and his wife both reported 
that the veteran was unable to work during this period due to 
his diabetes mellitus, it appears from their statements that 
they were referring primarily to problems created by his non-
service-connected seizure disorder.  This is consistent with 
an October 1989 report from Dr. E B-T in which the physician 
noted that the veteran had experienced problems at work 
because of convulsion episodes, and that he was found to be 
permanently disabled by the Board of Retirement at his job 
due to those convulsions.

As noted above, the veteran had separately appealed a claim 
of entitlement to service connection for epilepsy, which he 
believed to be secondary to his service-connected diabetes 
mellitus.  However, that claim was denied by the Board in the 
October 1998 decision.  In denying his claim, the Board noted 
that two VA neurologists had reviewed the veteran's claims 
folder and concluded that his seizure was not related to his 
service-connected diabetes. 

Therefore, while the Board concedes that the veteran appears 
to have been unable to maintain employment during the period 
of 1988 to 1996, it appears that his inability to work was 
due to his seizure disorder, and not his service-connected 
disability.  There is no medical evidence of record from the 
period between 1988 and 1996 showing that the veteran 
experienced restricted diet or regulation of activities due 
to his diabetes mellitus.  

Furthermore, there is also no evidence in the veteran's 
treatment records showing that he experienced progressive 
loss of weight and strength, or other severe complications so 
as to warrant a 100 percent evaluation.  Although his records 
do show that he experienced right-side hemiparesis, this was 
specifically attributed by the veteran's private physician, 
Dr. E B-T, to his seizure disorder, which primarily affected 
the right side of his body.  The medical evidence of record 
during this period is negative for any evidence of the 
peripheral neuropathy that was eventually identified during 
the May 1999 VA examination.

In short, the Board concludes that the preponderance of the 
credible and probative evidence is against the assignment of 
an evaluation in excess of 60 percent for the period from 
1988 to 1996 under the old version of DC 7913. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed in detail 
above, the Board has reviewed the medical records associated 
with the claims folder.  We believe that the evidence 
supports the assignment of a 60 percent evaluation, and no 
more, for his service-connected diabetes mellitus, for the 
period in question.


In short, the Board finds that there is an approximate 
balance of positive and negative weight as to the question of 
whether a 60 percent evaluation is warranted for the period 
from December 1988 to June 1996 under the old version of 
7913.  Thus, having resolved reasonable doubt in favor of the 
veteran, the Board concludes that the criteria for a 60 
percent evaluation, and no more, under DC 7913 have been met 
for that period.  Therefore, the benefit sought on appeal is 
granted.


ORDER

Entitlement to a 60 percent evaluation for diabetes mellitus 
for the period from December 30, 1988, to June 1, 1996, is 
granted.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




